Citation Nr: 0829289	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following surgery.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 1984 
and from December 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the claim.  


FINDING OF FACT

The veteran's claim for a temporary total evaluation for 
convalescence based on surgery performed in January 2001, 
January 2002, February 2002 and May 2002 was received by the 
RO in June 2004, more than one year after the medical 
procedure upon which the claim for convalescence is based.


CONCLUSION OF LAW

The criteria for a temporary total rating based on the need 
for convalescence following surgery have not been met.  38 
C.F.R. §§ 3.400(o)(2), 4.30 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 for surgeries 
performed on her feet in January 2001, January 2002, February 
2002 and May 2002.  Her claim was received by the RO in June 
2004.  See VA Form 21-4138.  

In pertinent part, service connection for bilateral pes cavus 
and for surgical removal of the fourth metatarsal head, right 
foot, was granted in an August 2002 rating decision.  In the 
September 2002 notice letter, the RO noted that during her VA 
examination, the VA examiner noted that the veteran reported 
undergoing a correction to the surgical removal of the fourth 
metatarsal head in February 2002.  The RO informed the 
veteran that if this surgery required convalescence of a 
month or more, she may wish to submit the supporting evidence 
for rating board review.  The veteran did not respond to this 
letter.  

The applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of 
the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. § 
4.30(b).

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  An award of a temporary 
total rating for convalescence under the provisions of 
38 C.F.R. § 4.30 is effective the "date of entrance into the 
hospital, after discharge from hospitalization (regular or 
release to non-bed care)."  38 C.F.R. § 3.401(h).  

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 
31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

As noted above, the veteran's claim for a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 based on 
the need for convalescence following surgeries performed on 
her feet in January 2001, January 2002, February 2002 and May 
2002 was received by the RO in June 2004, more than one year 
after the surgeries were performed and in the case of the 
January 2001 surgery, prior to the date on which service 
connection was granted for bilateral pes cavus.  See August 
2002 rating decision.  The Board notes that the veteran's 
representative's acknowledges that the surgical reports were 
more than a year old at the time of their submission.  See 
June 2004 statement.  

The Board acknowledges that the veteran reported receiving VA 
medical treatment for her service-connected foot conditions 
subsequent to the surgeries.  However, she did not report 
this treatment until after one year from the possible 
entitlement to that benefit had expired, meaning that the VA 
was not on notice of the existence of these record until she 
had filed her belated claim.  See June 2004 VA Form 21-4138.  
In a September 2004 deferred rating decision, her 
representative was informed that if the veteran is contending 
that there are VA treatment records that meet the requirement 
for an informal claim, she should identify the dates and 
places of such treatment.  The representative did not respond 
to this portion of the deferred rating decision, but did 
submit an October 2004 response to other issues raised.  The 
RO subsequently sent a letter to the veteran in which it 
asked her to identify the dates and places of such VA 
treatment.  See October 2004 letter.  The veteran did not 
respond to this letter.  

Since the veteran did not claim entitlement to a temporary 
total rating based upon the need for convalescence until more 
than one year after the date of the surgeries and her need 
for convalescence began, her claim does not fall within the 
exception to the rule establishing the effective date of a 
claim for increased rating.  The pertinent facts are not in 
dispute and the law is dispositive.  We note as well, that 
the legislative and public policy purpose of providing a 
temporary total rating benefit is to provide veterans with a 
subsistence support during convalescence, when employment is 
precluded.  To accomplish this purpose, therefore, it stands 
to reason that the claim for the benefit sought must be filed 
in proximity to the need for the benefit.  Allowing claims to 
be filed years after the need for such support has expired, 
i.e., after the veteran has returned to work, would subvert 
the purpose of the benefit.  In any case, the Board is 
without authority to alter controlling law and regulations.  
Accordingly, this claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In 
cases such as this, where a claim cannot be substantiated 
because there is no legal basis for the claim, or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to meet the duty to 
assist a claimant.  See Sabonis, 6 Vet. App. at 430 (1994); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004.


ORDER

A temporary total rating under the provisions of 38 C.F.R. § 
4.30 is denied.



____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


